                 Case 18-10601-MFW                Doc 3208         Filed 01/27/21         Page 1 of 2




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                                             )
    In re:                                                                   )    Chapter 11
                                                                             )
    THE WEINSTEIN COMPANY HOLDINGS LLC,                                      )    Case No. 18-10601 (MFW)
    et al.,1                                                                 )
                        Debtors.                                             )    (Jointly Administered)
                                                                             )

                              NOTICE OF SUBSTITUTION OF COUNSEL

             PLEASE TAKE NOTICE that Paul Hastings, LLP hereby substitute their appearance for

Loeb & Loeb, LLP as counsel to Black Bear Pictures, BBP DevCo, LLC, BBP Gold, LLC, BBP

Imitation, LLC, Black Bear IG Limited, and Three Greenhorns Inc. (collectively, “Black Bear

Pictures”) in the above captioned matter.


             PLEASE TAKE FURTHER NOTICE that copies of all notices and pleadings given or

filed in this case are to be given and served upon the undersigned at the following addresses:

    Michael W. Yurkewicz                                            Andrew V. Tenzer
    KLEHR HARRISON HARVEY                                           PAUL HASTINGS, LLP
    BRANZBURG LLP                                                   200 Park Avenue
    919 N. Market Street, Suite 1000                                New York, NY 10166
    Wilmington, Delaware 19801                                      andrewtenzer@paulhastings.com
    myurkewicz@klehr.com
                                                                    -and-

                                                                    Susan Williams
                                                                    PAUL HASTINGS, LLP
                                                                    1999 Avenue of the Stars
                                                                    Los Angeles, CA 90067
                                                                    susanwilliams@paulhastings.com


1     The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837).
      The mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New
      York 10013. Due to the large number of Debtors in these cases, which are being jointly administered for
      procedural purposes only, a complete list of the Debtors and the last four digits of their federal tax identification
      numbers is not provided herein. A complete list of such information may be obtained on the website of the
      Debtors’ claims and noticing agent at http://dm.epiq11.com/twc.



PHIL1 9312516v.1
              Case 18-10601-MFW   Doc 3208   Filed 01/27/21   Page 2 of 2




                                        KLEHR HARRISON HARVEY
 Dated: January 27, 2021                BRANZBURG LLP

                                        /s/ Michael W. Yurkewicz
                                        Michael W. Yurkewicz
                                        919 N. Market Street, Suite 1000
                                        Wilmington, Delaware 19801
                                        myurkewicz@klehr.com

                                        -and-

                                        Andrew V. Tenzer
                                        PAUL HASTINGS, LLP
                                        200 Park Avenue
                                        New York, NY 10166
                                        andrewtenzer@paulhastings.com

                                        -and-

                                        Susan Williams
                                        PAUL HASTINGS, LLP
                                        1999 Avenue of the Stars
                                        Los Angeles, CA 90067
                                        susanwilliams@paulhastings.com

                                        Substitution Counsel for Black Bear Pictures


                                        LOEB & LOEB LLP
 Dated January 27, 2021
                                        /s/ Walter H. Curchack
                                        Walter H. Curchack
                                        Bethany D. Simmons
                                        345 Park Avenue
                                        New York, NY 10154
                                        wcurchack@loeb.com

                                        Withdrawing Counsel for Black Bear Pictures




PHIL1 9312516v.1
